Per Curiam.—
This rule must be discharged. It is not necessary to determine whether the contracts on which the questions in this case arise were void at common law or under the statute of 29 Car. 2, c. 71, sect. 1. Many nice distinctions have been drawn as to contracts for “ worldly business or employment” on a Sunday, both in England, under the statute, and in this state, under the act of 22d April, 1794 (Stroud's Purd. tit. Sunday). The latter act is more comprehensive than the English statute, for, in addition to its prohibition of “ worldly employment or business, it makes penal the practice of “ sports or diversion” on Sunday. Any contract, the consideration of which' is a thing prohibited under a penalty, is void. 1 Taunt. 136; Carth. 252; 5 Vin. Ab. 507; 4 Dall. 268; 4 Yeates 54.
In the case before us, the contract made on Sunday for the hiring of the horses, whether for worldly business or for purposes of pleasure, is void. Kepner v. Keefner, 6 Watts 231. The contract made on Saturday for the performance of an illegal act on *404Sunday, being founded on an illegal consideration, and standing in the same relation as a contract for gambling, is equally void, and the plaintiff was not entitled to recover.
Rule discharged.